Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant's amendments and remarks submitted 12/1/2021 have been entered and considered, but are not found convincing. Claims 1-2, 5, 9-10, 13, 17-18, 20 have been amended.  Claims 3-4, 6-8, 11-12, 14-16 have been cancelled.  Claims 21-25 have been added. In summary, claims 1-2, 5, 9-10, 13, 17-25 are pending in the application. Applicant’s amendments have necessitated the new grounds of rejection set forth herein, according, this action is made final.
Response to Arguments
Title:
The new title has been filed.
Claim Rejection -35 U.S.C 103
Applicant's arguments with respect to independent claims have been considered but are moot because the rejection has been modified to address a newly added limitations. The Examiner relies on Latta for argues limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim 1-2,9-10 and 17-18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Oya, IDS, U.S Patent Application Publication No. 20160357491 (Oya”) in view of Katano et al, U.S Patent Application Publication No. 20100027888 (“Katano”) further in view of Latta et al, U.S Patent Application Publication No. 20120157203 (“Latta”)
Regarding independent claim 1, Oya teaches an information processing method for a terminal device (Fig.1), comprising:
obtaining an image that includes an augmented reality (AR) target and is acquired by the terminal device (¶0035 “In the present embodiment, the HMD 150/160 captures an image of a physical space, generates an image of a virtual space in accordance with the position and orientation of the HMD 150/160 using the scene data 131, generates an image of a mixed reality space by compositing the captured image of the physical space with the generated image of the virtual space, displays the generated image of the mixed reality space, and transmits the generated image of the mixed reality space to one or both of the tablet terminal devices 180, 190 that is/are associated with the HMD 150/160”; ¶0042 “An acquisition unit 524 included in the HMD 150/160 acquires the position and orientation of the HMD 150/160. A method of acquiring the position and orientation of the HMD 150/160 may be selected from among various conceivable methods. For example, markers may be provided in the physical space as shown in FIG. 2, and the position and orientation of the HMD 150/160 may be obtained using the markers (or natural features) shown in the image that was acquired by capturing the physical space provided with the markers in step S621. Furthermore, the position and orientation of the HMD 150/160 may be obtained based on the result of measurement by a sensor, such as an infrared sensor, a magnetic sensor, an ultrasonic sensor, an optical sensor, and a gyroscope. Furthermore, the position and the orientation of the HMD 150/160 may be obtained using the markers in the image and the result of measurement by the sensor. Note that the "position and orientation of the HMD 150/160" mentioned here denote the "position and orientation of the image sensing unit 522 in a world coordinate system (a coordinate system in which one point in the physical space serves as the origin, and three axes that are orthogonal to one another at the origin are regarded as an x-axis, a y-axis, and a z-axis)," and may hereinafter be referred to as the "position and orientation of a viewpoint.");
recognizing the AR target, and generating a virtual scene, the virtual scene including N virtual objects, and N being an integer greater than or equal to 2 (¶0044 “An image compositing unit 525 first constructs a virtual space using the "scene data 131 that an acquisition unit 526 acquired (downloaded) from the scene data management server 130 in step S630." The scene data 131 is data that defines the virtual space, such as data of virtual objects constituting the virtual space (data of shapes, textures, etc. necessary for rendering the virtual objects), data of the positions and orientations of the virtual objects, and data that defines a light source illuminating the virtual space. Next, the image compositing unit 525 generates an image of the virtual space as viewed from the viewpoint with the position and orientation acquired in step S622. As a technique to generate the image of the virtual space as viewed from the viewpoint with the position and orientation is known, a description of such a technique will be omitted.” Where virtual objects is considered as greater than or equal to 2);
obtain the N virtual objects, and generating object information that separately corresponds to the N virtual objects ( ¶0072 “An acquisition unit 538 specifies a virtual component (constituting the virtual object) displayed on a display screen of the display unit 536 at a position designated (e.g., tapped) by the user…. Then, points of intersection between a straight line passing through the specified position and the position of the local viewpoint and the virtual object are searched for; if there is no point of intersection, no virtual component is displayed at the designated position, and if there are points of intersection, a point of intersection closest to the position of the local viewpoint is specified from among the points of intersection, and a virtual component including the specified point of intersection is specified as the "component designated by the us”; ¶0073 “Then, the acquisition unit 538 acquires identification information unique to the virtual component that has been specified as the "component designated by the user" (e.g., an ID unique to the virtual component) from the scene data 131 that was acquired by the acquisition unit 532 in step S640. Note that when there are multiple virtual objects in the virtual space, this identification information serves as information for uniquely specifying the virtual component that has been specified as the "component designated by the user" and a virtual object to which the virtual component belongs.) .Oya is understood to be silent on the remaining limitations of claim 1.
In the same field of endeavor, Katano teaches generating a virtual scene (¶0060 “Reference numeral 203 denotes a CG rendering unit. The CG rendering unit 203 calculates, based on the position/posture information having been taken in through the position/posture information input unit 202, the position, posture, size, angle (perspective), etc. of the virtual space image, which is mixed (combined) with the real space image having been taken in through the image capturing unit 201. The virtual space image is generated based on the calculated result.”), the virtual scene including N virtual objects , the N virtual objects including a first virtual object and a second virtual object spaced apart from the first virtual object, and N being an integer greater than or equal to 2 (¶0061 “A modeling information storage unit 204 stores information of the virtual objects 131 to 133, which are present in the virtual space 130 formed by the virtual space image. The CG rendering unit 203 generates a virtual space image 212 based on the position/posture information having been input through the position/posture information input unit 202.”; ¶0067 “Reference numeral 212 denotes an example of the virtual space image generated by the CG rendering unit 203 based on the position/posture information that has been obtained with the measurement by the position/posture measuring unit 113 of the HMD 110. Reference numerals 301 to 303 in the virtual space image 212 are virtual object images obtained when looking at the virtual objects 131 to 133 in the virtual space 130 from the predetermined position and direction”); 
disassembling the virtual scene to obtain the N virtual objects (¶0073 “An MR image region segmentation unit 402 segments the obtained MR image 213 into a plurality of regions and obtains a segmented image 411 including selected regions. The region segmented and selected here is a region where a difference in depth perception occurs, which is to be compensated for by inducing an illusion in user's perception. In this exemplary embodiment, regions defined by the virtual object images 301 to 303 are the regions to be segmented and selected by the MR image region segmentation unit 402”), and generating object information that separately corresponds to the N virtual objects (¶0075 “ A pattern image generating unit 403 generates the predetermined pattern image that induces the illusion in user's perception. The pattern image generating unit 403 recognizes the segmented (and selected) regions based on the segmented image 411 which has been generated by the MR image region segmentation unit 402. Further, the pattern image generating unit 403 generates pattern images suitable for the segmented regions and the other regions such that the generated pattern images are separately superimposed on the segmented regions and the other region (or that the generated pattern image is superimposed only on the segmented regions; ¶0077 “By selectively superimposing the pattern image on the segmented regions, or by separately superimposing respective pattern images on the segmented regions and the other region, the difference in depth perception can be reduced as a result of inducing the illusion in user's perception.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify generating multiple virtual objects in virtual space of Oya with segments the obtained MR as seen in Katano because this modification would separately superimposed on the segmented regions and the other region by the generated pattern images (¶0075 of Katano). Both Oya and Katano are understood to be silent on the remaining limitations of claim 1.
In the same field of endeavor, Latta teaches the virtual scene including N virtual objects, the N virtual objects including a first virtual object and a second virtual object spaced apart from the first virtual object, and N being an integer greater than or equal to 2 (see Fig. 9B where the virtual scene including multiples virtual objects); and

    PNG
    media_image1.png
    159
    624
    media_image1.png
    Greyscale

Fig. 9B-Fig.9D of Latta
changing a ratio of a height of the second virtual object relative to a height of the first virtual object  in response to receiving an operation instruction inputted by the user for the second virtual object in the N virtual objects (¶0048 as shown in Fig.9D “ …. FIG. 9B shows 3D virtual gaming world interface 900 corresponding to time to. At time G, right hand 92 and left hand 94 move to a closed posture. As such, right control cursor 82 and left control cursor 84 lock to object 40 as shown in FIG. 9C. At time t.sub.2, right hand joint 72 moves up and to the right while left hand joint 74 moves down and to the left. Such a movement may be translated as a scale gesture. The scale of an object in the 3D virtual gaming world may change responsive to a scale gesture of the virtual skeleton such that the world space gesture of the human target scales the object in the 3D virtual gaming world. As shown in FIG. 9D, object 40 becomes larger in response to the scale gesture.” )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify generating multiple virtual objects in virtual space of Oya and segments the obtained MR of Katano with  scaling the virtual objects in response to the scale gesture as seen in Latta because this modification would scale an object in a 3D virtual gaming world (¶0048 of Latta).
Thus, the combination of Oya, Katano and Latta teaches an information processing method for a terminal device, comprising: obtaining an image that includes an augmented reality (AR) target and is acquired by the terminal device; recognizing the AR target, and generating a virtual scene, the virtual scene including N virtual objects, the N virtual objects including a first virtual object and a second virtual object spaced apart from the first virtual object, and N being an integer greater than or equal to 2; disassembling the virtual scene to obtain the N virtual objects, and generating object information that separately corresponds to the N virtual objects; and changing a ratio of a height of the second virtual object relative to a height of the first virtual object  in response to receiving an operation instruction inputted by the user for the second virtual object in the N virtual objects.
Regarding claim 2, Oya, Katano and Latta teach the method according to claim 1, wherein the terminal device is a first terminal device, and method further comprises  transmitting object information of the second virtual object to a second terminal device (¶0035 of Oya “In the present embodiment, the HMD 150/160 captures an image of a physical space, generates an image of a virtual space in accordance with the position and orientation of the HMD 150/160 using the scene data 131, generates an image of a mixed reality space by compositing the captured image of the physical space with the generated image of the virtual space, displays the generated image of the mixed reality space, and transmits the generated image of the mixed reality space to one or both of the tablet terminal devices 180, 190 that is/are associated with the HMD 150/16”; ¶0083 -0084 of Oya “A sharing unit 515 transmits the scene data 131 to the HMD 150/160 and the tablet terminal device 180/190. [0084] For example, if the user taps a headlight of the virtual object 312 that is being displayed on the display screen of the tablet terminal device as shown in FIG. 3B, data of the headlight is updated through the foregoing process so that the headlight, i.e., the tapped virtual component is visually distinguishable from other virtual components; as a result, a headlight 333 is highlighted as shown in FIG. 3C. A cursor 334 is displayed at a tap position. After switching to the MR mode, the headlight 333 is highlighted in the image of the mixed reality space as shown in FIG. 3D. As described above, the scene data 131 shared among all tablet terminal devices is updated to highlight the headlight 333, and thus such highlight on the headlight 333 is reflected in the image of the mixed reality space observed on all of the HMDs and tablet terminal devices.” where Oya teaches shared among all tablet terminal devices what is updated in the image is considered as object information of the virtual object;; ¶0048 as shown in Fig.9D of Latta where Latta teaches scaling second virtual object.) In addition, the same motivation is used as the rejection for claim 1.
 Regarding independent claim 9, Oya teaches a terminal device (Fig.1), comprising: a memory ; and a processor coupled to the memory (¶0124 “…The computer may comprise one or more processors (e.g., central processing unit (CPU), micro processing unit (MPU)) and may include a network of separate computers or separate processors to read out and execute the computer executable instructions. The computer executable instructions may be provided to the computer, for example, from a network or the storage medium. The storage medium may include, for example, one or more of a hard disk, a random-access memory (RAM), a read only memory (ROM), a storage of distributed computing systems, an optical disk (such as a compact disc (CD), digital versatile disc (DVD), or Blu-ray Disc (BD).TM.), a flash memory device, a memory card, and the like.”) and configured to perform: Remaining limitations of claim 9 is similar in scope to claim 1 and therefore rejected under the same rationale.
Regarding claim 10, Oya, Katano and Latta teach the terminal device according to claim 9, remaining limitations of claim 10 is similar in scope to claim 2 and therefore rejected under the same rationale.
Regarding independent claim 17, Oya teaches a non-transitory computer-readable storage medium storing computer program instructions executable by at least one processor  of a terminal device(¶0124 “Embodiment(s) of the present invention can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a `non-transitory computer-readable storage medium`) to perform the functions of one or more of the above-described embodiment(s) and/or that includes one or more circuits (e.g., application specific integrated circuit (ASIC)) for performing the functions of one or more of the above-described embodiment(s), and by a method performed by the computer of the system or apparatus by, for example, reading out and executing the computer executable instructions from the storage medium to perform the functions of one or more of the above-described embodiment(s) and/or controlling the one or more circuits to perform the functions of one or more of the above-described embodiment(s). The computer may comprise one or more processors (e.g., central processing unit (CPU), micro processing unit (MPU)) and may include a network of separate computers or separate processors to read out and execute the computer executable instructions”) to perform: Remaining limitations of claim 17 is similar in scope to claim 1 and therefore rejected under the same rationale.
Regarding claim 21, Oya, Katano and Latta teach the method according to claim 1, further comprising: decoupling the N virtual objects(¶0073 of Katano “An MR image region segmentation unit 402 segments the obtained MR image 213 into a plurality of regions and obtains a segmented image 411 including selected regions. The region segmented and selected here is a region where a difference in depth perception occurs, which is to be compensated for by inducing an illusion in user's perception. In this exemplary embodiment, regions defined by the virtual object images 301 to 303 are the regions to be segmented and selected by the MR image region segmentation unit 402” where segmented is considered as decoupling); and causing the N virtual objects to be decoupled from each other (¶0073-0074 of Katano“ An MR image region segmentation unit 402 segments the obtained MR image 213 into a plurality of regions and obtains a segmented image 411 including selected regions. The region segmented and selected here is a region where a difference in depth perception occurs, which is to be compensated for by inducing an illusion in user's perception. In this exemplary embodiment, regions defined by the virtual object images 301 to 303 are the regions to be segmented and selected by the MR image region segmentation unit 402. [0074] Reference numeral 411 in FIG. 5 denotes an example of the segmented image obtained by segmenting the MR image with the MR image region segmentation unit 402. In this exemplary embodiment, the segmented image 411 is the same as the virtual space image 212.”; ¶0113 of Katano “ Referring to FIG. 8, a feature detecting unit 801 obtains distance information (feature information) sent from the HMD 110. An MR image region segmentation unit 802 discriminates, based on the distance information, a region in an MR image obtained by the MR image obtaining unit 401, which is defined by an object positioned at a predetermined distance, and then segments (selects) the discriminated region.”) In addition, the same motivation is used as the rejection or claim 1.
2.	Claims 5, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oya, IDS, U.S Patent Application Publication No. 20160357491 (Oya”) in view of Katano et al, U.S Patent Application Publication No. 20100027888 (“Katano”) further in view of Latta et al, U.S Patent Application Publication No. 20120157203 (“Latta”) further in view of Ota et al, U.S Patent Application Publication No. 20130257908 (“Ota”)
Regarding claim 5, Oya, Katano and Latta teach the method according to claim 1, further comprising: 
storing in model data of the virtual scene first sub-model data corresponding to the first virtual object and second sub-model data corresponding to the second virtual object (¶0061 of Katano “A modeling information storage unit 204 stores information of the virtual objects 131 to 133, which are present in the virtual space 130 formed by the virtual space image. The CG rendering unit 203 generates a virtual space image 212 based on the position/posture information having been input through the position/posture information input unit 202.” where stores information of the virtual objects 131 to 133 is considered as first sub-model data corresponding to the first virtual object and second sub-model data corresponding to the second virtual object); and  the  first sub-model data and the second sub-model data from the model data of the virtual scene (¶0073 of Oya “Then, the acquisition unit 538 acquires identification information unique to the virtual component that has been specified as the "component designated by the user" (e.g., an ID unique to the virtual component) from the scene data 131 that was acquired by the acquisition unit 532 in step S640. Note that when there are multiple virtual objects in the virtual space, this identification information serves as information for uniquely specifying the virtual component that has been specified as the "component designated by the user" and a virtual object to which the virtual component belongs.”: ¶0073 of Katano “An MR image region segmentation unit 402 segments the obtained MR image 213 into a plurality of regions and obtains a segmented image 411 including selected regions. The region segmented and selected here is a region where a difference in depth perception occurs, which is to be compensated for by inducing an illusion in user's perception. In this exemplary embodiment, regions defined by the virtual object images 301 to 303 are the regions to be segmented and selected by the MR image region segmentation unit 402”; ¶0117 “In the above-described exemplary embodiments, the pattern image is generated by recognizing the region segmented by the MR image region segmentation unit 402, and by extracting a region of a previously prepared pattern image, which corresponds to the recognized region. The extracted pattern image is superimposed on the corresponding recognized region”) In addition, the same motivation is used as the rejection for claim 1.
In the same field of endeavor, Ota teaches storing in model data of the virtual scene first sub-model data corresponding to the first virtual object and second sub-model data corresponding to the second virtual object (¶0037] The virtual object storage unit 11 is storage means for storing virtual object information that is information relating to a virtual object. FIG. 3 is a view showing an example of the configuration of the virtual object storage unit 11 and data stored therein. As shown in FIG. 3, the virtual object information includes data such as object data and marker information associated with an object ID with which the object is identified. [0038] The object data is, for example, image data of the object. The object data may be data of a 3D object for representing the object. The marker information is information relating to a marker associated with the object and includes, for example, image data or 3D object data of the marker. That is, in the case where the marker represented by the marker information is extracted from the image in real space in this embodiment, the object associated with the marker information is superimposed and displayed in association with the marker within the image in real space.” where virtual object information corresponding to each object which is considered as sub-model data corresponding to virtual object); and  extracting the  first sub-model data and the second sub-model data from the model data of the virtual scene (¶0039 “The virtual object extraction unit 12 is a unit that acquires object information from the virtual object storage unit 11.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify generating multiple virtual objects in virtual space of Oya and segments the obtained MR of Katano and scaling the virtual objects in response to the scale gesture of Latta with storing virtual object information that is information relating to each virtual object and extracting object information from the storage as seen Ota in because this modification would determine whether or not there is a virtual object to be displayed (¶0083 of Ota)
Thus, the combination of Oya, Katano, Latta and Ota teaches storing in model data of the virtual scene first sub-model data corresponding to the first virtual object and second sub-model data corresponding to the second virtual object; and extracting the  first sub-model data and the second sub-model data from the model data of the virtual scene.
Regarding claim 13, Oya, Katano and Latta teach the terminal device according to claim 9, wherein the processor is further configured to perform: Remaining limitations of claim 13 is similar in scope to claim 5 and therefore rejected under the same rationale.
Regarding 20, Oya, Katano and Latta teach the non-transitory computer-readable storage medium according to claim 17, wherein the computer program instructions are executable by at least one processor to further perform: Remaining limitations of claim 20 is similar in scope to claim 5 and therefore rejected under the same rationale.
3.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Oya, IDS, U.S Patent Application Publication No. 20160357491 (Oya”) in view of Katano et al, U.S Patent Application Publication No. 20100027888 (“Katano”) further in view of Latta et al, U.S Patent Application Publication No. 20120157203 (“Latta”) further in view of Structure Studio, “Moving and Rotating Objects”, posed Jan 2013, https://www.structurestudios.com/help/editing-the-objects (“Structure Studio)
Regarding claim 22, Oya, Katano and Latta teach the method according to claim 1, wherein the operation instruction includes a click operation instruction, ¶0052 of Oya “For example, when a display unit 536 and an input unit 537 constitute a touchscreen, a button image for switching to the MR mode (MR mode button image) and a button image for switching to the VR mode (VR mode button image) are displayed on the display unit 536. If the input unit 537 detects a user's tap on the MR mode button image on the touchscreen, the control unit 590 switches the operation mode of the tablet terminal device 180/190 to the MR mode. On the other hand, if the input unit 537 detects a user's tap on the VR mode button image on the touchscreen, the control unit 590 switches the operation mode of the tablet terminal device 180/190 to the VR mode. Such a mode switching request can be detected in non-illustrated separate processing for detecting a user input event.”) and the method further comprises:
causing to have different virtual objects clicked and to have the different virtual objects crushed thereafter (¶0054 of Latta “….The world space gesture of the human target scales the plurality of objects in the 3D virtual gaming world. As shown in FIG. 13D corresponding to time U the plurality of objects 38 become larger as a collective unit in response to the scale gesture. As another example, the plurality of objects may be scaled such that the objects become smaller” where the plurality of objects may be scaled such that the objects become smaller are considered as have the different virtual objects crushed based on operation instruction inputted by user)  In addition, the same motivation is used as the rejection for claim 1.

    PNG
    media_image2.png
    117
    457
    media_image2.png
    Greyscale

Fig 13B-Fig.13D of Latta
Latta teaches using gesture to adjust different virtual objects but does not using click operation.
 In the same field of endeavor, Structure Studio teaches wherein the operation instruction includes a click operation instruction, and the method further comprises: causing to have different virtual objects clicked and to have the different virtual objects crushed thereafter (see Scaling Objects, “Scaling objects in the 3D viewport is very similar to scaling them in the 2D viewport. You can scale the selected objects uniformly. When you move the cursor over the 3D gizmo, all the arrows will be highlighted. Left-click and hold any arrow of the gizmo, and drag the mouse to scale the selected objects. Release the left mouse button to complete the action. “)
Therefore, in combination of Oya, Katano and Latta, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify scaling the virtual objects in response to the scale gesture of Latta with using click operation to scaled the select objects as seen in Structure Studio in because this modification would scale the selected objects uniformly (see Scaling Objects of Structure Studio).
Thus, the combination of Oya, Katano, Latta and Structure Studio teaches wherein the operation instruction includes a click operation instruction, and the method further comprises: causing to have different virtual objects clicked and to have the different virtual objects crushed thereafter.
4.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Oya, IDS, U.S Patent Application Publication No. 20160357491 (Oya”) in view of Katano et al, U.S Patent Application Publication No. 20100027888 (“Katano”) further in view of Latta et al, U.S Patent Application Publication No. 20120157203 (“Latta”) further in view of Yerli U.S Patent Application Publication No. 20130218542 (“Yerli”)
Regarding claim 23, Oya, Katano, Latta teach the method according to claim 1, further comprising:
 creating a one-to-one correspondence in spatial location information between the AR target and the virtual scene and Application No. 16/773,496 spatial location information between the AR target and the N virtual objects in the virtual scene. (¶0116 of Oya “ Furthermore, as each position on the virtual screen 430 is also expressed in three-dimensional coordinates, the following specification is possible: points of intersection between a straight line passing through the three-dimensional coordinates S (Sx, Sy, Sz) of the position 431 in the world coordinate system and the position V (Vx, Vy, Vz) of the viewpoint 441 and the virtual object 420 are obtained, and the three-dimensional coordinates P (Px, Py, Pz) of a point of intersection 421 that is closest to the position V (Vx, Vy, Vz) of the viewpoint 441 among the obtained points of intersection are specified as the "position on the virtual object 420 corresponding to the position 452 designated by the user on the screen 450."). Oya, Katano, Latta are understood to be silent on the remaining limitations of claim 24.
In the same field of endeavor, Yerli teaches creating a one-to-one correspondence in information between the AR target and the virtual scene and  Application No. 16/773,496 creating a one-to-many correspondence in information between the AR target and the N virtual objects in the virtual scene (¶0012 “The virtual scene and the virtual objects therein may represent a copy of the real scene and the real objects therein, leading to a one-to-one mapping between virtual and real objects. However, either the virtual or the real scene may also comprise additional virtual and real objects, respectively, such that objects need not have a matching object in virtual or real scene. Furthermore, a real object may also correspond to a plurality of virtual objects and vice versa, leading to a one-to-many or many-to-one mapping, respectively. For example, a real object may correspond to an actor or another articulated structure and the related captured data may be mapped to a plurality of virtual objects representing the articulated structure, such as a virtual skeleton representing the actor.”)
Therefore, in combination of Oya, Katano and Latta, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify generating multiple virtual objects in virtual space of Oya with using a one to many mapping as seen in Yerli because this modification would map a real object to a plurality of virtual objects (¶0012 of Yerli)
Thus, the combination of Oya, Katano, Latta and Yerli teaches further comprising: creating a one-to-one correspondence in spatial location information between the AR target and the virtual scene; and Attorney Docket No. 00144.0828.00USApplication No. 16/773,496 creating a one-to-many correspondence in spatial location information between the AR target and the N virtual objects in the virtual scene.
5.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Oya, IDS, U.S Patent Application Publication No. 20160357491 (Oya”) in view of Katano et al, U.S Patent Application Publication No. 20100027888 (“Katano”) further in view of Latta et al, U.S Patent Application Publication No. 20120157203 (“Latta”) further in view of NAKAI et al,  U.S Patent Application Publication No. 20150363974 (“NAKAI”)
Regarding claim 24, Oya, Katano, Latta teach the method according to claim 1, further comprising: receiving a selection of a target virtual object from the N virtual objects (¶0109 of Oya “For example, assume that a user has tapped a headlight of a virtual object 451 on a screen 450 of a tablet terminal device to designate the headlight, and a tapped position 452 is I (Iu, Iv). This position 452 is based on a coordinate system I (u, v) in which the position of the upper left corner of the screen 450 serves as the origin (0, 0), and a u-axis and a v-axis are defined along a horizontal direction and a vertical direction, respectively”; ¶0048 as shown in Figs.9B-9D of Latta“ …. FIG. 9B shows 3D virtual gaming world interface 900 corresponding to time to. At time G, right hand 92 and left hand 94 move to a closed posture. As such, right control cursor 82 and left control cursor 84 lock to object 40 as shown in FIG. 9C. At time t.sub.2, right hand joint 72 moves up and to the right while left hand joint 74 moves down and to the left. Such a movement may be translated as a scale gesture. The scale of an object in the 3D virtual gaming world may change responsive to a scale gesture of the virtual skeleton such that the world space gesture of the human target scales the object in the 3D virtual gaming world. As shown in FIG. 9D, object 40 becomes larger in response to the scale gesture.”); and position information of the target virtual object as selected (¶0109 of Oya “For example, assume that a user has tapped a headlight of a virtual object 451 on a screen 450 of a tablet terminal device to designate the headlight, and a tapped position 452 is I (Iu, Iv). This position 452 is based on a coordinate system I (u, v) in which the position of the upper left corner of the screen 450 serves as the origin (0, 0), and a u-axis and a v-axis are defined along a horizontal direction and a vertical direction, respectively”) Oya, Katano, Latta are understood to be silent on the remaining limitations of claim 24.
In the same field of endeavor, NAKAI teaches receiving a selection of a target virtual object from the N virtual objects; and displaying position information of the target virtual object as selected (¶0086 as shown in Fig.10 and Fig.11 “FIG. 11 shows the recognized field of view VR2 in a case where the B1 temple TB1 contained in the text image TX2 is selected as a selected content. As shown in FIG. 11, when the B1 temple TB1 is selected, the image setting section 165 displays a text image TX3, a text image TX4, a text image TX5, a text image TX6, and an arrow image CS2 instead of the text image TX1 and the text image TX2 in the image display maximum area PN. The text image TX4 is an image displayed by using the AR display method to indicate the position of the first-priority content. The text image TX3 is an image showing detailed information relating to the selected B1 temple TB1. The text image TX3 contains, as the detailed information, the name of the temple and the period when the B1 temple TB1 was built. The text image TX6 is an image showing the distance between the current position of the image display section 20 and the B1 temple TB1 measured by the position identification section 166. The arrow image CS2 is an image showing the position of the B1 temple TB1 identified based on the identified current position of the user US and the identified direction of the line of sight of the user US. The text image TX5 is an image that displays the contents other than the first-priority content and the selected content in the form of a list. In the selected content display mode in the case where the B1 temple TB1 is selected, the directions of the positions where the B1 gorge CB1 and the public park PA1 are present are shown with respect to the orientation of the user US, as shown in the text image TX5.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify generating multiple virtual objects in virtual space of Oya and segments the obtained MR of Katano and scaling the virtual objects in response to the scale gesture of Latta with display additional information about the virtual image in response to select the virtual image as seen in NAKAI  because this modification would display detailed information on the selected content (¶0084 of NAKAI)

    PNG
    media_image3.png
    331
    395
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    344
    389
    media_image4.png
    Greyscale

Thus, the combination of Oya, Katano, Latta and NAKAI teaches further comprising: receiving a selection of a target virtual object from the N virtual objects; and displaying position information of the target virtual object as selected.
6.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Oya, IDS, U.S Patent Application Publication No. 20160357491 (Oya”) in view of Katano et al, U.S Patent Application Publication No. 20100027888 (“Katano”) further in view of Latta et al, U.S Patent Application Publication No. 20120157203 (“Latta”) further in view Minecraft, “Pi Edition”, posted Feb 2013,   https://minecraft.fandom.com/wiki/Pi_Edition#Release,  https://minecraft.fandom.com/wiki/Glass_Pane (“Minecraft”)
Regarding claim 25, Oya, Katano, Latta teach the method according to claim 1, wherein the second virtual object (¶0044 of Oya “An image compositing unit 525 first constructs a virtual space using the "scene data 131 that an acquisition unit 526 acquired (downloaded) from the scene data management server 130 in step S630." The scene data 131 is data that defines the virtual space, such as data of virtual objects constituting the virtual space (data of shapes, textures, etc. necessary for rendering the virtual objects), data of the positions and orientations of the virtual objects, and data that defines a light source illuminating the virtual space”, Fig.1 of Katano, Fig.9B-9B of Latta)  receiving a click operation (¶0084 of Oya “For example, if the user taps a headlight of the virtual object 312 that is being displayed on the display screen of the tablet terminal device as shown in FIG. 3B, data of the headlight is updated through the foregoing process so that the headlight, i.e., the tapped virtual component is visually distinguishable from other virtual components; as a result, a headlight 333 is highlighted as shown in FIG. 3C. A cursor 334 is displayed at a tap position.” Where user taps the virtual object that it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify a tap operation of Oya with a click operation because this modification would achieve the expected benefits of providing more selection’s operation options as user’s desired.). Oya, Katano, Latta are understood to be silent on the remaining limitations of claim 25.
In the same field of endeavor, Minecraft teaches  wherein the second virtual object includes glass in a door or window ( see section Blocks, Glass Panel,  Natural generation , Glass pane , “Glass panes generate naturally as windows in villages and woodland mansions.”), the method further comprises: 
receiving operation on the glass; and causing the glass to appear broken; and updating status information of the second virtual object to indicate the glass being broken (see Breaking, “Glass panes can be obtained using a tool enchanted with Silk Touch. If one is broken without a Silk Touch enchantment, it drops nothing” where using silk touch to breaking  glass panes such as windows)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify generating multiple virtual objects in virtual space of Oya and segments the obtained MR of Katano and scaling the virtual objects in response to the scale gesture of Latta with breaking windows by silk- touch as seen in Minecraft because this modification would break windows in villages and woodland mansions (see Obtaining of Minecraft).
Thus, the combination of Oya, Katano, Latta and Minecraft teaches wherein the second virtual object includes glass in a door or window, the method further comprises: receiving a click operation on the glass; and causing the glass to appear broken; and updating status information of the second virtual object to indicate the glass being broken.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842. The examiner can normally be reached Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH LE/Primary Examiner, Art Unit 2619